Cooper, J.,
delivered the opinion of the Court.
The right of complainant to the land in controversy never became consummate because of the redemption by Thompson, who. claimed to be the owner thereof. It is not competent for complainant to draw into controversy the validity of the title of the. redemptionist, nor can he defeat the effect of the redemption by showing an outstanding paramount title. The statute declares that when lands have been sold for taxes “ the owner of such land, or any person for him, may redeem the same ” within a year from the date of the sale for taxes upon payment of' the-bid of the' purchaser and certain damages, Code 531. The redemption by Thompson prevented the inchoate right of comr*520plainant from ripening into title by lapse of time. Whether Thompson or Ragsdale was the real owner is not material since the redemption was for the benefit of the owner whoever he may be. The decree is affirmed.